DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 5/6/2021 have been entered.  In the amendment, claims 11, 15, 16, and 24-26 have been amended.  Claims 1-7 have been cancelled. 
The objection to the specification has been withdrawn. 
The objection to claim 1 has been rendered moot by the cancellation of claim 1. 
The objection to claim 11 has been withdrawn. 
The rejection of claims 1-7 under 35 U.S.C. §§ 112(a) and 112(b) have been rendered moot by the cancellation of those claims. 
The rejection of claims 15 and 16 under 35 U.S.C. § 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 6, filed 5/6/2021, with respect to the rejection of claims 15 and 16 under 35 U,S,C, § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 15 and 16 under 35 U.S.C. § 112(a) has been withdrawn. 
Allowable Subject Matter
Claims 11-16, 18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 recites an optical system comprising: at least one array of laser light sources; a transmission optical system comprising a plurality of spherical lenses; a collection optical system comprising a plurality of spherical lenses; and at least one array of photodetectors comprising one photodetector paired with each laser light source in the at least one linear array of laser light sources, wherein one of the transmission optical system and the collection optical system are configured to translate to match an image size between the transmission optical system and the collection optical system. 
Independent claim 21 recites an optical system comprising: an array of laser light sources including at least a first laser light source; an array of photodetectors including a first photodetector, wherein the first photodetector is paired with the first laser light source; a transmission optical system including a first plurality of spherical lenses, the first plurality of spherical lenses configured to at least partially collimate light emitted from the first laser light source, wherein the light emitted from the first laser light source passes through the first plurality of spherical lenses to an object, wherein the light emitted from the first laser light source reflects off of the object as reflected light; and a collection optical system including a second plurality of spherical lenses, wherein the reflected light is transmitted through the second plurality of spherical lenses to the array of photodetectors to create a focused image of the object, and wherein at least one spherical lens of the second plurality of spherical lenses is arranged to translate to match a size of the focused image between the transmission optical system and the collection optical system. 
The claimed limitations as recited in combination in independent claim 11 and as recited in combination in independent claim 21 are neither anticipated by, nor found obvious over the prior art of record. 
The closest prior art, McMackin et al. (US 8,717,492) teaches an optical apparatus for focus analysis that includes a translation stage (col. 4, lines 10-33). 
Another prior art reference, Pei et al. (US 2018/0180722) teaches a scanning lidar system that can translate a lens assembly and/or an electro-optic assembly for best focus (FIG. 6; paragraph [0007]-[001 0]). 
Schmitt et al. (US 7,064,817) teaches a method for determining alignment of transmitter and receiver fields of view (Abstract; col. 3, lines 21-54).
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 11 and as recited in combination in independent claim 21. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645